Title: To George Washington from Thomas Nelson, Jr., 27 July 1781
From: Nelson, Thomas, Jr.
To: Washington, George


                  
                     My Dear sir
                     Richmond July 27th 1781
                  
                  As a bad apology would be worse than none, I shall not attempt to make any for my long silence, but rely on your goodness for pardon.
                  It is probable you may have heard of the high honor my Country have done me by electing me to govern them at this interesting period.
                  To have declin’d the appointment, might have indicated timidity, I therefore accepted it, with a determination to exert every power I possess to give energy to Government, and security to the state.
                  The very extraordinary Manuver of Lord Cornwallis into this Country, and his marching up & down thro’ different parts of it, will I suppose make a great noise in Europe; But when the Geography of it and its circumstances are known, I flatter myself the British Troops will not have acquir’d so much military fame nor shall we suffer so much disgrace as may at first be attributed to both—At the begining of every Invasion our force is inconsiderable, but rather than make no appearance of opposition, we take the feild with the few we can collect.  The Enemy superior to us in appointment and numbers, with the assistance of their ships, can make good their landing where they please, but they seldom chuse to attempt it where they expect opposition, generally above us, which obliges us to move after them, lest they should cut off our retreat, and get the Country of us.  They have never indicated much inclination to fight.
                  Tarlton, by sudden incursions into parts of the Country where he did not expect opposition, has collected a number of Horses, that have enabled him to run about paroling Citizens, whom he has taken in their beds.  Whenever a force sufficient to oppose them has been collected, they have always retreated immediately.  It is certain they have done much injury both private & public, but I have this consolation, that they are further from making a conquest of the State than when they enter’d it.  I do not believe ten Men have join’d them.  They have made Whigs of Tories.
                  You could not have made the Virginians more happy in a Commander than in the Marquis.  They have great confidence in his bravery & Conduct.  His regard for the Civil rights of the People, and His attention to the preservation of their property is very pleasing to them.  In short his Character is held in the highest estimation by them.
                  A Considerable embarkation has taken place at Portsmouth.  They now lie in Hampton Road.  They have had fair Winds either to go up the Bay or to New York, but have not taken advantage of them.  There are among us some who think Lord Cornwallis intends to land at the head of Elk and march from thence to Philadelphia, sending his Cavalry up the Easternshore to join him at Elk.  But this appears chimerical.  How ever should he affect such a thing his name will be up indeed.  I am my Dear General with the most cordial esteem Your Obedt & very Hle Sert
                  
                     Thos Nelson jr.
                  
               